Citation Nr: 1120753	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  10-17 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right knee disability, status post total knee arthroplasty.

2.  Entitlement to service connection for a right knee scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to October 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from September and November 2009 rating decisions in which the RO denied service connection for right knee disability, status post total knee arthroplasty, and a right knee scar.  In February 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

At the time of the April 2011 Board hearing, the undersigned advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

The Board notes that, while the Veteran previously was represented by the North Dakota Department of Veterans Affairs, in August 2009, the Veteran granted a power-of-attorney in favor of The American Legion with regard to the claims on appeal.  The Veteran's current representative represented him at his hearing.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.

2.  Although the Veteran's service treatment records indicate that he injured his left knee in service, the Veteran has credibly asserted that it was his right knee that was actually injured, and that the reference to his left knee was in error.

3.  The Veteran currently has a right knee disability, status post total knee arthroplasty, with a resulting surgical scar, and competent evidence indicates that if the right knee was, in fact, injured in service, it is at least as likely as not that the injury in service led to degenerative arthritis and the necessity for a total knee replacement.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right knee disability, status post total knee arthroplasty, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee scar are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the Veteran's claims for service connection for right knee disability, status post total knee arthroplasty, and a right knee scar, the Board finds that all notification and development actions needed to fairly adjudicate the claims have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that, in adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for right knee disability, status post total knee arthroplasty, and a right knee scar, is warranted.

The Veteran's service treatment records reflect that his left knee was x-rayed in October 1956.  The pertinent history was noted as "playing football."  The x-ray was interpreted to reveal a normal joint.  No corresponding clinical report is of record.

When the Veteran was examined for service separation in September 1957, it was noted that he had sprained his left knee playing football in 1955/1956, with a painful joint and slow recovery.  The examiner indicated that the condition was not disabling.

In October 1957, the Veteran filed a formal claim for service connection for "torn ligament of the left knee."  It is not clear whether the Veteran completed the form himself, or whether he was assisted by his former representative.  He was scheduled for an examination, but failed to report, and his claim was administratively denied in December 1957.

In August 2009, the Veteran filed a claim for service connection for a post-surgical right knee disability and associated scar.  The Veteran indicated that he had played organized football during service, that he had sprained his knee twice, and that he had had problems with his right knee ever since.

The Veteran was examined for VA compensation purposes in September 2009.  He reported that he had torn ligaments in his right knee while playing football during service.  He indicated that his knee had been placed in a brace for approximately one month, and treated with ice, and that he had then been returned to full duty without restrictions.  He reported that he had had problems with the knee, but did not seek much care or treatment for it until 2004, when he underwent arthroscopy.  Later, he underwent a total right knee arthroplasty.

On examination, the Veteran was noted to have a well-healed surgical scar in the vicinity of the right knee, 19 centimeters long and 2 millimeters wide.  The right knee in general was greater in circumference than the left knee, due to the arthroplasty, and x-rays of the knee revealed prosthetic components in place.  The clinical impression was that he was status post right total knee arthroplasty.  As the Veteran's claims folder was not provided, the examiner was unable to offer an opinion with respect to the relationship between currently shown disability and service.

Records from a private physician, Kevin W. Unger, M.D., dated in May and November 2006, were received in October 2009.  The records show that the Veteran underwent a right total knee arthroplasty approximately two years earlier.

A record from another private physician, Robert S. Ross, M.D., dated in December 2009, reflects that the Veteran had no symptoms relative to the left knee at that time, and x-rays were negative for any evidence of old injury.

In the Veteran's February 2010 NOD, he asserted that it was his right knee that was actually injured during service, not his left knee, and that the reference to his left knee was in error.  In his April 2010 substantive appeal, he stated that his left knee had never been injured.

In July 2010, the Veteran's claims file was provided to a VA examiner for review.  The examiner indicated that he had no way to confirm whether an error was made in service, and it was the right knee that had actually been injured.  The examiner opined, however, that if indeed the Veteran did have an in-service injury to the right knee, it was at least as likely as not that the injury led to degenerative arthritis, the necessity for a total knee replacement, and the resulting surgical scar.  The examiner noted that it was well established that traumatized joints develop degenerative arthritis.

In an August 2010 statement, the Veteran "swore" that it was his right knee that was injured in service.  He asserted that he had been bothered by his right knee ever since service, and even lost a job in 1958 as a result of it.  He stated, "I know my body and I know my right knee has been a constant problem since the injury.  I also know that I have had a right knee replacement . . . but my left knee has never caused a problem."

In October 2010, the Veteran submitted a copy of a whole body bone scan, performed at the Mayo Clinic in July 2008.  The report of the scan was interpreted to reveal mild uptake in the vicinity of the right knee, consistent with post-operative changes.  Mild uptake was also noted in the region of the left patella, consistent with degenerative changes; there was no mention of whether the degenerative changes were due to injury versus aging.

During the April 2011 Board hearing, the Veteran offered sworn testimony to the effect that it was his right knee that was injured in service.  He reasserted that he had been bothered by his right knee ever since service, that he had lost a job right after service as a result of associated limitations, that his right knee problems became progressively worse over the years, and that he had never had any problems with his left knee.  He testified that he was on crutches after the in-service injury to his right knee and, as a result, he missed two football games.  When he was asked if the injury was significant enough that he remembered being on crutches and very clearly remembered that it was his right knee that was injured, he responded, "Absolutely."

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board finds that the above-cited evidence is, at least, evenly balanced on the question of a whether there exists a nexus between the Veteran's right knee disability and the injury noted in service.

The Board acknowledges that some of the available evidence is unfavorable to the Veteran.  As noted, both his service treatment records and the service connection claim he filed in October 1957 both make reference to a left knee injury.  In addition, the July 2008 whole body bone scan at the Mayo Clinic indicates that there are degenerative changes in the vicinity of the left knee.

Nevertheless, it is certainly possible that the injured knee was incorrectly identified in service.  The reference to the left knee at separation could well have been drawn from the prior x-ray report in October 1956, rather from interview with the Veteran, and it is plausible that the information in the subsequent application for benefits, dated in October 1957, if prepared with the assistance of his former representative, was, in turn, drawn from in-service reports, including the report of the separation examination.

As to the July 2008 whole body scan, while there is some evidence of mild degenerative changes in the left knee, it cannot be ascertained from the available evidence whether those changes are due to injury versus aging.  In any event, whatever changes are present in the left knee, it appears clear that those affecting the right knee were more severe, inasmuch as they necessitated a total arthroplasty.  The Veteran has repeatedly asserted, and sworn under oath, that he has never injured his left knee, or experienced any functional limitations associated with that knee, and there is no evidence of post-service right knee injury or disease that would explain the obvious deterioration that led to need for surgery.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

The Board has considered the evidence in its totality, including the Veteran's sworn testimony, which the Board finds to be both credible and persuasive, and finds that there remains a reasonable doubt as to whether the Veteran injured his right knee during service.  Accordingly, and given the July 2010 VA medical opinion as to nexus, the Board finds that the criteria for service connection for right knee disability, status post total knee arthroplasty, and a right knee scar, are met.


ORDER

Service connection for right knee disability, status post total knee arthroplasty, is granted.

Service connection for a right knee scar is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


